Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 8/15/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 25-31, 41, 43 and 44 are pending in this office action.
Claim 25 has been further amended.
Claims 25-31 and 41, 43, 44 have been rejected.

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 25-27, 30, 31, 41, 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. US 2005/0214369 in view of Tumerman et al. USPN 3291614 in view of Gibson et al. US 2005/0209375 and further in view of NPL Wright et al. (in J Food Sci. vol 74 (1), pages $17-S29, 2009).

7. 	Regarding claims 25-27, 30, 31, 41, 44, Ko et al. discloses the steps of
 (i) Grinding (e.g. in Ko et al. in [0066] e.g. lecithin to meet claim 25 and which is de-oiled lecithin powder ([0023], [0051]) can be in powder form to meet claim 41 and this can be mixed with food ([0053], [0054]) to meet claim 30. However, in various embodiments the lecithin containing material to be granulated).
(ii) Ko et al. also discloses that the lecithin containing material can be granulated by placing the lecithin containing powder which are granulated (i.e. dry blended) and can include additional ingredients ([0053]) and can be of desired varying sizes and added to the binder solution (e.g. in Ko et al. [0057], [0081]) including the particle sizes form having 0. 1 mm to 2 mm size ([0050]) and can be aqueous solution containing binding agents, which may include polyols, etc. ([(0025]) are water- soluble and binder solution can be solvent water ([0031]). It is to be noted that 0.1 mm particle size is 100 micron and therefore, the disclosed particle size range overlaps the claimed particle size of claim 25 showing prima facie case of obviousness.
Ko et al. is silent about another emulsifier and its amount in addition to de-oiled lecithin in the composition.
Tumerman L et al. discloses that more than one emulsifier can be blended (i.e. dry form) (col 3 lines 1-10) and including lecithin also in the composition (col 3 lines 62, col 4 lines 25-27). Tumerman L et al. also discloses that the emulsifier can be e.g. sorbitan ester, sorbitan monostearate (col 3 line 50-60).
Regarding the amounts of lecithin and emulsifier as claimed in claim 25, it is to be noted that Ko et al. discloses that the granular composition contains granules of deoiled lecithin powder (at least in [0023], [0051]) having 30-100% by weight de-oiled lecithin (at least in [0021], [0066], [0090]).
Tumerman et al. discloses another emulsifiers can be blended and can include lecithin also (at least in col 3 lines 62, col 4 lines 25-27) and as one example, combination of certain amounts of two emulsifiers e.g. three parts emulsifier A of HLB 8 and one part of emulsifier of HLB 16 results an emulsifier of HLB 10 (col 3 lines 1 -10) which provides the benefit of having desired HLB value including the claimed range value of the composition (col 2 last two lines and col 3 lines 1 -35). Therefore, one of ordinary skill in the art to include the proportion amount of second emulsifier as disclosed by Tumerman L et al. (col 3 lines 1-10) which meet the broad range amount of 5-95% by weight of an emulsifier’ as claimed in amended claim 25.
It is to be noted that Tumerman et al. discloses that more than one emulsifier can be combined and blended (col 2 lines 71 -72) to make “powdered emulsifier composition” as claimed in claim 25. Tumerman et al. also discloses that the ‘surface active agent’ (i.e. emulsifier col 3 line 22, 44-55) can be powder form also (col 3 lines 72-74). Gibson et al. discloses that sucrose ester can be dry blended (therefore, is in dry form) in a blender with other dry ingredients to provide an intimate admixture constituent ([0101]) and blending makes “powdered emulsifier composition” to meet claim 25 and also it reads on “consists of” close transitional phrase with respect to only two components lecithin and emulsifier” as powdered emulsifier composition of claim 44.
One of ordinary skill in the art would have been motivated to modify Ko et al. (([0023] e.g. de-oiled lecithin) with the incorporation of the teaching of Tumerman et al. to incorporate another surface-active agent e.g. emulsifier as second emulsifier
together to dry blend together (therefore, is in dry form) (in Tumerman col 2 lines 71 -72, col 3 lines 4, 66-71) and dry blending in a blender with other dry ingredients (i.e. in this instance dry deoiled lecithin) provides an intimate admixture constituent as disclosed by Gibson et al. ((0101] e.g. sucrose ester) to make dry blended emulsifier composition which is dispersible in water and the concentrate is the blends of de-oiled lecithin and sucrose ester. It is to be noted that Gibson et al. is used only to address the motivation to ‘dry blend’ such compounds e.g. emulsifier like sucrose ester because dry blending provides an “intimate admixture constituent” (Gibson et al. [0101]) prior to placing in an aqueous solution.
Therefore, Ko et al. in view of Tumerman et al. meet the step of “grinding the powdered emulsifier composition” as discussed above.
Regarding the size, Ko et al. in view of Tumerman et al. do not specifically address the claim limitation of the amended claim 25 which recites “grinding the powdered emulsifier composition to a desired particle size such that greater than 80% of the particles of the powdered emulsifier composition had a size smaller than 400 um, and a mean particle size of between 10 and 300 micron” such that a particle size of the dry form of the emulsifier is substantially the same as a particle size of the dry form of the lecithin and such that the dry form of the emulsifier is uniformly blended with the dry form of the lecithin”
It is to be noted that and as discussed above,
(a) Ko et al. discloses that placing the lecithin containing powder which are granulated (i.e. dry blended) and can include additional ingredients ([0053]) and can be of desired varying sizes and added to the binder solution (e.g. in Ko et al. [0057], [0081]) including the particle sizes form having 0. 1 mm to 2 mm size ([0050])
 (b) Tumerman et al. discloses another emulsifier can be blended and can include lecithin also (at least in col 3 lines 62, col 4 lines 25-27)
(c) Gibson et al. discloses that sucrose ester can be dry blended (therefore, is in dry form) in a blender with other dry ingredients to provide an intimate admixture constituent ([0101]) and blending makes “powdered emulsifier composition”
If we combine the above teachings, it can be interpreted as desired size of 0.1 mm (in Ko [0050]) in combination with other ingredients together can be in ground form as disclosed by Tumerman et al. and Gibson et al. can have all the ingredients having comparable size including 0.1 mm which meets less than 0.4 mm (400 micron) and therefore, it will have substantially same size in order to have the benefit of homogeneous sizes in dry form to meet “uniformly blended” which would provide better agglomeration of the agglomerated dry compound with a solution for the next step.
It is therefore, within the skill of one of ordinary skill in the art to optimize the grinding step to have uniformly blended dry product having uniform size of all particles including greater than 80% of the particles having less than 400 micron and a mean particle size of between 10 and 300 micron” for the desired effect of “uniform blending” which would provide better agglomeration of the agglomerated dry compound with a solution for the next step.
This is considered as result effective variable.
Absent showing of unexpected results, the specific amount of uniformly blended powdered emulsifier composition having less than “400-micron size and a mean particle size of between 10 and 300 microns” is not considered to confer patentability to the claims. As the particle size is variable that can be modified, among others, by adjusting the grinding size, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in Ko et al. in view of Tumerman et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired uniformly blended dry product having uniform size of all particles including greater than 80% of the particles having less than 400 micron for the desired effect of “uniform blending” which would provide better agglomeration of the agglomerated dry compound with a solution for the next step (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Ko et al. in view of Tumerman et al. are silent about the steps of
(a) “Agglomerating the dry compound with water, thus producing an agglomerated dry compound’ and
(b) “Agglomerating the agglomerated dry compound with a solution comprising the powdered emulsifier composition, thus producing an agglomerated dry blend” and
(c) “Placing the agglomerated dry blend in an aqueous solution” as claimed in amended claim 25.
With respect to (a), Ko et al. discloses that the “one or more nutraceutical components” as additional components can be added in the composition (at least in [0032]).
NPL Wright et al. discloses that whey protein can be agglomerated by using water as binder in order to have an increased dispersibility and decrease dispersion time and the agglomeration can include lecithin also (Under Introduction page SI 7, col 1 second paragraph and col 2 first paragraph). Therefore, NPL Wright et al. discloses the method to agglomerate whey protein which reads on “agglomerated dry compound’ of claim 25, and it also meet the claim limitations of claims 26, 27, 30, 31.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the emulsifier composition comprising lecithin containing dry components with additional neutraceuticals of Ko et al. (at least in [0042], [0073] etc.) in view of Tumerman et al. to include the teaching of NPL Wright et al. to include ‘agglomerated whey protein’ as nutraceuticals by making ‘agglomerated whey protein” and water as binder’( Under Introduction, page SI 7, col 2) in order to have an increased dispersibility and decrease dispersion time of the final product which also can include lecithin ( Under Introduction page SI 7, col 1 second paragraph and col 2 first paragraph).
With respect to (b), Ko et al. discloses, “lecithin containing material’ ([0073]) can be combined with “a binder solution” (in Ko et al. at least in [0032], [0073]) which reads on “ with a solution” of claim 25 and in combination with “agglomerated whey protein of NPL Wright et al. as an “additional nutraceutical protein ingredient (in Ko et al. [0032], [0073]) can further modify Ko et al. ([0032], [0073] of Ko et al.) to make “agglomerating the agglomerated dry compound with a solution comprising the powdered emulsifier composition, “thus producing an agglomerated dry blend” of claim 25 (b) above.
With respect to (c), Ko et al. discloses “Placing the lecithin containing powder which are granulated (i.e. dry blended) and added to the binder solution (e.g. in Ko et al. [0057], [0081]) and solution can be aqueous solution as polyols are water-soluble and binder solution can be in water’.
NPL Wright et al. disclose that the agglomerated composition comprising the agglomerated ingredients provide the benefit of having the agglomerated product with an enhanced functionality with an increased dispersibility and a decrease dispersion time when placed in any solution which may be obvious to include aqueous solution also. Therefore, it is within the skill of one of ordinary skill in the art to perform the method step of “placing the agglomerated dry blend in an aqueous solution” in order to disperse the dry ingredient for the desired end use.

8. 	Claims 28, 30, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. US 2005/0214369 in view of Tumerman et al. USPN 3291614 in view Of Gibson et al. US 2005/0209375 and NPL Wright et al. as applied to claim 25 and further in view of Cherukuri et al. US 2008/0008742.

9. 	Regarding claims 28, 30, 31, Ko et al. in view of Tumerman et al. in view of Gibson et al. and NPL Wright et al. are silent about the composition contains cocoa.
Cherukuri et al. discloses that the composition contains cocoa butter (i.e. cocoa product) in the composition ([0049]). The motivation is to incorporate the desired flavor as cocoa flavor and to serve as fat nutrient ([0049]) in the emulsifier composition.

It is to be noted that the cocoa butter reads on as ‘dry compound food ingredient’.
It is also to be noted that even if claim 30 was rejected along with claim 25 above, however, because of addressing claim 31 with cocoa ingredient, which depends on claim 30, claim 30 additionally rejected to address cocoa product containing food.
One of ordinary skill in the art at the time of invention would have been motivated to modify Ko et al. in view of secondary prior arts to include the teaching of Cherukuri et al. to incorporate the desired flavor as cocoa flavor and to serve as fat nutrient (in Cherukuri et al. [(0049]) in the emulsifier composition.

10. 	Claims 29, 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. US 2005/0214369 in view of Tumerman et al. USPN 3291614 in view of Gibson et al. US 2005/0209375 and NPL Wright et al. as applied to claim 25 and further in view of Pomper S et al. USPN 3440059 and McKinney A et al. USPN 2031724.

11.	 Regarding claims 29, 43, Ko et al. in view of secondary prior arts are silent about dehydrated yeast composition.
Pomper S et al. discloses active dry yeast product is made by adding emulsifier into the yeast (in in col 2 lines 50-57 and in claims 5-11 of Pomper S et al.). Pomper S et al. also discloses dehydrated yeast is made with emulsifier as emulsifier is effective
to permit drying of yeast to low moisture level without substantially reducing its leavening activity and effective to impart cool water tolerance to said yeast product (in col 2 lines 50-57 and in claims 1,5-10, e.g. claim 5 of Pomper S et al.). McKinney et al. discloses that dry yeast is used as flavor and ‘nutritional component’ in food product as disclosed by McKinney A et al. (in McKinney A et al. page 1 col 2 line 5 e.g. flavor and page 2 col 1 line 70).
One of ordinary skill in the art before the invention was made would have been motivated to modify emulsifier composition of Ko et al. in view of secondary prior arts to include the teaching of Pomper et al. and McKinney A et al. yeast with emulsifier from Pomper et al. to make “dehydrated yeast’ (in col 2 lines 50-57 and in claims 1,5-10, e.g. claim 5 of Pomper S et al.) in order to use the dehydrated active yeast commercially with a high degree of storage stability ( col 1 lines25-28) and dry yeast is used as flavor and ‘nutritional component’ in food product as disclosed by McKinney A et al. (in McKinney A et al. page 1 col 2 line 5 e.g. flavor and page 2 col 1 line 70).

Response to arguments
12.	Applicants argued on page 4 mid-section that “Claim 25 cannot be rendered obvious since the cited references do not disclose each and every element of amended claim 25. Amended claim 25 recites, in part, grinding the powdered emulsifier composition to a desired particle size such that greater than 80% of the particles of the powdered emulsifier composition had a size smaller than 400 um and a mean particle size of between 10 and 300 um, such that a particle size of the dry form of the emulsifier is substantially the same as a particle size of the dry form of the lecithin and such that the dry form of the emulsifier is uniformly blended with the dry form of the lecithin.
In response, it is to be noted that and as mentioned in the office action above that the combinations of prior arts of record address this issue. For example, Tumerman L et al. discloses that more than one emulsifier can be blended (i.e. dry form) (col 3 lines 1-10) and including lecithin also in the composition (col 3 lines 62, col 4 lines 25-27). Tumerman et al. also discloses that emulsifier can be e.g. sorbitan ester, sorbitan monostearate (col 3 lines 50-60). 
Therefore, as mentioned in the office action above, If we combine the above teachings, it is therefore, within the skill of one of ordinary skill in the art to optimize the grinding step from the disclosed teachings of combined prior arts ,  it can be interpreted as desired size of 0.1 mm (in Ko [0050]) in combination with other ingredients together can be in ground form as disclosed by Tumerman et al. and Gibson et al. can have all the ingredients having comparable size including 0.1 mm which meets less than 0.4 mm (400 micron) in order to have substantially same size in order to have homogeneously  blended dry form to meet “uniformly blended” having uniform size of all particles including greater than 80% of the particles having less than 400 micron and a mean particle size of between 10 and 300 micron” for the desired effect of “uniform blending” which would provide better agglomeration of the agglomerated dry compound with a solution for the next step.

13.	Applicants argued on page 4 last paragraph that the combinations of prior art “do not disclose two different steps of agglomeration”. 
In response, it is to be noted that and as discussed in the prior office action that 
examiner addressed this issue separately and met the claimed invention. For example, as mentioned in the office action above, Ko et al. in view of Tumerman et al. are silent about the steps of
(a) “Agglomerating the dry compound with water, thus producing an agglomerated dry compound” and
(b) “Agglomerating the agglomerated dry compound with a solution comprising the powdered emulsifier composition, thus producing an agglomerated dry blend’.
These two steps were addressed as “two different steps of agglomeration” in the prior office action and presented above.
 In brief, Ko et al. discloses that “lecithin containing material’ ([0073]) can be combined with “a binder solution” (in Ko et al. at least in [0032], [0073]) to agglomerate. Ko et al. discloses that one or more nutraceuticals can be present (at least in [0032]). 
This nutraceutical is taught by NPL Wright et al. which is agglomerated whey protein. 
NPL Wright et al. discloses the method to agglomerate whey protein which reads on “agglomerated dry compound’ of claim 25. NPL Wright et al. is used to modify Ko et al. by including ‘agglomerated whey protein’ as nutraceuticals ‘agglomerated whey protein” and water as binder’(Under Introduction, page SI 7, col 2). 
Therefore, NPL wright teaches one agglomeration and Ko in view of NPL wright discloses another agglomeration step to agglomerate lecithin, binder and nutraceutical as whey protein which is agglomerated dry compound of NPL wright, and can modify Ko et al. (e.g. in Ko et al. [0054], A nutraceutical can be dietary supplement for health benefit). Therefore, the two agglomeration steps are two steps.  



Applicants do not have any further additional arguments with respect to the additional secondary prior arts used for other additional dependent claims 28, 29, 30, 31, and 43. Therefore, the rejection is maintained using the same combinations of prior arts of record with specifically addressing the amended claim limitations of independent claim 25.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792           

/DONALD R SPAMER/Primary Examiner, Art Unit 1799